      Case 2:19-cv-00236-TOR         ECF No. 8     filed 08/23/19   PageID.47 Page 1 of 20




 1
     PACIFICA LAW GROUP LLP                                 Honorable Thomas O. Rice
 2   1191 Second Ave, Ste 2000
     Seattle, WA 98101-3404
 3   Phone: (206) 245.1700
     Fax: (206) 245.1750
 4
     OFFICE OF THE CITY ATTORNEY
 5   808 W. Spokane Falls Blvd.
     Spokane, WA 99201-3326
 6   Phone: (509) 625-6818
     Fax: (509) 625-6277
 7

 8                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 9
     DAVID HAM, CYNTHIA HAM-
10   SANCHEZ and their martial                        No. 2:19-cv-00236-TOR
     community, and MICHAEL HAM,
11                                                    DEFENDANT CITY OF
                                     Plaintiffs,      SPOKANE’S AMENDED
12          v.                                        ANSWER AND AFFIRMATIVE
                                                      DEFENSES
13   CITY OF SPOKANE,

14                                  Defendant.

15
             Defendant City of Spokane (the “City”) answers the Complaint of
16
     Plaintiffs David Ham, Cynthia Ham-Sanchez, and Michael Ham (collectively
17
     “Plaintiffs”) as follows:
18
                                    I.    INTRODUCTION
19
             The allegations in this paragraph constitute mostly introductory material
20
     and legal argument and conclusions to which no response is required. To the
                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 1                                                       1191 SECOND AVENUE
                                                                                    SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                        SEATTLE, WASHINGTON 98101-3404
                                                                            TELEPHONE: (206) 245.1700
                                                                            FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.48 Page 2 of 20




 1   extent a response is required, the City admits that a tent encampment existed in

 2   front of Spokane City Hall during November and December 2018, and that at

 3   least some members of the encampment intentionally did so as a self-designated

 4   protest. The City further admits that it conducted a clean-up of the tent

 5   encampment on December 9, 2018, after it provided the unhoused individuals in

 6   the encampment with written notice, an opportunity to speak with the City to

 7   request assistance and additional time to move, and an opportunity to move any

 8   possessions on the day of the clean-up. Regarding the allegations about

 9   Plaintiffs, the City lacks sufficient knowledge or information to form a belief

10   about the truth of those allegations and therefore denies the same. The City

11   denies the remaining allegations in the introduction.

12                                      II.      PARTIES

13           1.       The City lacks sufficient knowledge or information to form a belief

14   about the truth of the allegations in paragraph 1 and therefore denies the same.

15           2.       The City lacks sufficient knowledge or information to form a belief

16   about the truth of the allegations in paragraph 2 and therefore denies the same.

17           3.       The City lacks sufficient knowledge or information to form a belief

18   about the truth of the allegations in paragraph 3 and therefore denies the same.

19           4.       The City admits that it is a municipal corporation organized under

20   the laws of the State of Washington. As such, it has a duty to defend and

                                                                         PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 2                                                      1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR             ECF No. 8   filed 08/23/19   PageID.49 Page 3 of 20




 1   indemnify its officials and employees for actions performed within the scope of

 2   their duties. All remaining allegations in paragraph 4 are denied.

 3                              III.    JURISDICTION AND VENUE

 4           5.       The City admits that this Court has subject matter jurisdiction, but

 5   denies that any relief is proper or should be granted.

 6           6.       The City admits the allegations in paragraph 6.

 7                                     IV.   OPERATIVE FACTS
             7.       The City admits that House of Charity is located in Spokane, WA
 8
     and provides shelter and other services for unhoused persons pursuant to a
 9
     contract with the City. The City further admits that House of Charity began
10
     offering 24/7 shelter services in 2016, that it temporarily ceased 24/7 services in
11
     mid-2017, and that it then resumed 24/7 services until September of 2018, after
12
     which it offered daytime and nighttime services but not 24/7 services.
13
             8.       The City admits that it made a joint decision with House of Charity
14
     in 2018 to cease 24/7 services, but to maintain certain other daytime and
15
     nighttime shelter services at the site. The City denies the remaining allegations
16
     in paragraph 8.
17
             9.       The City admits that the cessation of 24/7 services at House of
18
     Charity resulted in a temporary reduction of overnight shelter space, and
19
     otherwise denies the allegations in paragraph 9.
20

                                                                            PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 3                                                         1191 SECOND AVENUE
                                                                                      SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                          SEATTLE, WASHINGTON 98101-3404
                                                                              TELEPHONE: (206) 245.1700
                                                                              FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8   filed 08/23/19   PageID.50 Page 4 of 20




 1           10.      The City denies the allegations in paragraph 10.

 2           11.      The City admits the allegations in paragraph 11.

 3           12.      The City admits the allegations in paragraph 12.

 4           13.      The City admits the allegations in paragraph 13.

 5           14.      The City admits the allegations in paragraph 14.

 6           15.      The City admits the allegations in paragraph 15.

 7           16.      The City admits the allegations in paragraph 16.

 8           17.      The City denies the allegations in paragraph 17.

 9           18.      The City denies the allegations in paragraph 18 as they are not

10   accurate for all warming centers at all times.

11           19.      The City admits the allegations in paragraph 19.

12           20.      The City admits that homeless shelters provide temporary shelter to

13   unhoused individuals, and otherwise denies the allegations in paragraph 20 as

14   Plaintiffs’ self-serving characterization of homeless shelters is both overbroad

15   and incomplete.

16           21.      The City admits that House of Charity has operated a homeless

17   shelter and otherwise denies the allegations in paragraph 21.

18           22.      The City admits that warming centers offer temporary shelter

19   during cold weather months and otherwise denies the allegations in paragraph

20   22.

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 4                                                        1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8   filed 08/23/19   PageID.51 Page 5 of 20




 1           23.      The City admits the first sentence of paragraph 23. The second

 2   sentence of paragraph 23 represents legal argument to which no response is

 3   required. To the extent a response is required, the City denies the same.

 4           24.      The City admits that warming centers were not open during the

 5   morning of December 9, 2018. The City denies the remaining allegations in

 6   paragraph 24.

 7           25.      The City denies the allegations in paragraph 25.

 8           26.      Paragraph 26 does not contain any specific allegations as to the

 9   City and the City does not have sufficient knowledge to respond as to every

10   unhoused person in every circumstance and at all times, therefore the City

11   denies Plaintiffs’ overly broad and general allegations in paragraph 26.

12           27.      The City admits that extreme weather can, in a general sense, create

13   difficulty of movement. The City denies that in late 2018 and early 2019, the

14   opening of warming centers was triggered based on particular day-to-day

15   weather. The City otherwise denies the allegations in paragraph 27 as overly

16   generalized and vague.

17           28.      The allegations in paragraph 28 contain a legal conclusion to which

18   no response is required and quote a section of the Spokane Municipal Code,

19   which speaks for itself.

20

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 5                                                        1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8   filed 08/23/19   PageID.52 Page 6 of 20




 1           29.      The allegations in paragraph 29 quote a section of the Spokane

 2   Municipal Code, which speaks for itself.

 3           30.      The City denies the allegations in paragraph 30.

 4           31.      The allegations in paragraph 31 quote a section of the Spokane

 5   Municipal Code, which speaks for itself.

 6           32.      The allegations in paragraph 32 contains legal conclusions and

 7   argument to which no response is required. To the extent a response is required,

 8   the City denies the allegations in paragraph 32.

 9           33.      The City lacks knowledge or information sufficient to form a belief

10   about the truth of the allegations in paragraph 33 and therefore denies the same.

11           34.      The City admits that Spokane City Hall is located at 808 W.

12   Spokane Falls Blvd, Spokane, WA, and that an encampment materialized at that

13   location in November and December of 2018. The City otherwise lacks

14   knowledge or information sufficient to form a belief about the truth of the

15   allegations in paragraph 34 and therefore denies the same.

16           35.      The City admits that an encampment that some referred to as

17   “Camp Hope” was located in front of Spokane City Hall in 2018 and that at least

18   some members of the encampment expressed disagreement with the City’s laws

19   and policies. The City denies the remaining allegations in paragraph 35.

20

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 6                                                        1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.53 Page 7 of 20




 1           36.      The City lacks knowledge or information sufficient to form a belief

 2   about the truth of the allegations in paragraph 36 and therefore denies the same.

 3           37.      The City lacks knowledge or information sufficient to form a belief

 4   about the truth of the allegations in paragraph 37 and therefore denies the same.

 5           38.      The City lacks knowledge or information sufficient to form a belief

 6   about the truth of the allegations in paragraph 38 and therefore denies the same.

 7           39.      The City admits that the Spokane Police Department posted Notices

 8   to Remove Property on or near the tents at the encampment outside City Hall on

 9   November 24, 2018. The City lacks knowledge or information sufficient to

10   form a belief about the truth of the remaining allegations in paragraph 39 and

11   therefore denies the same.

12           40.      The allegations in paragraph 40 relate to a notice the City posted.

13   The City responds that the notice speaks for itself.

14           41.      The City admits that the Spokane Police Department posted Notices

15   to Remove Property on or near the tents at the encampment outside City Hall on

16   December 6, 2018. The City further responds that the notice speaks for itself.

17           42.      The allegations in paragraph 42 relate to a notice the City posted.

18   The City responds that the notice speaks for itself.

19           43.      The City lacks knowledge or information sufficient to form a belief

20   about the truth of the allegations in paragraph 43 and therefore denies the same.

                                                                         PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 7                                                      1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8   filed 08/23/19   PageID.54 Page 8 of 20




 1           44.      The allegations in paragraph 44 constitute legal argument and

 2   conclusions to which no response is required. To the extent a response is

 3   required, the City denies the same.

 4           45.      The City lacks knowledge or information sufficient to form a belief

 5   about the truth of the allegations in paragraph 45 and therefore denies the same.

 6           46.      The City lacks knowledge or information sufficient to form a belief

 7   about the truth of the allegations in paragraph 46 and therefore denies the same.

 8           47.      The City admits that on December 7, 2018 it gave any unhoused

 9   individual that requested a hearing the opportunity to request assistance or

10   additional time to move any personal possessions located at the encampment

11   outside City Hall.

12           48.      The City admits that Captain David Singley was one of the City’s

13   representatives in each of the hearings that took place, and that Captain Singley

14   oversaw the Police Department’s involvement in the subsequent encampment

15   clean-up, and otherwise denies the allegations in paragraph 48.

16           49.      The City admits that Captain Singley confirmed the City’s order of

17   removal at the end of each hearing that was conducted.

18           50.      The City admits that a City Council member and some other

19   members of the community gathered outside of Spokane City Hall on December

20   8, 2018. The City lacks sufficient knowledge or information to form a belief as

                                                                        PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 8                                                     1191 SECOND AVENUE
                                                                                  SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                      SEATTLE, WASHINGTON 98101-3404
                                                                          TELEPHONE: (206) 245.1700
                                                                          FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
      Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.55 Page 9 of 20




 1   to each individual participant’s motivation for doing so, and therefore denies the

 2   remaining allegations of paragraph 50.

 3           51.      The City admits the allegations in paragraph 51.

 4           52.      The City lacks sufficient knowledge or information to form a belief

 5   about the truth of the allegations in paragraph 52 and therefore denies the same.

 6           53.      The City lacks sufficient knowledge or information to form a belief

 7   about the truth of the allegations in paragraph 53 and therefore denies the same.

 8           54.      The City lacks sufficient knowledge or information to form a belief

 9   about the truth of the allegations in paragraph 54 and therefore denies the same.

10           55.      The City admits that a community-based work crew participated in

11   the clean-up of the site outside City Hall on December 9, 2018. The City denies

12   the remaining allegations of paragraph 55.

13           56.      The allegations in paragraph 56 contain legal conclusions and legal

14   argument to which no response is required. To the extent a response is required,

15   the City denies those allegations.

16           57.      The allegations in paragraph 57 relate to the City’s Notice to

17   Remove Property, which speaks for itself.

18           58.      The allegations in paragraph 58 contain legal conclusions and legal

19   argument to which no response is required. To the extent a response is required,

20   the City denies those allegations.

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 9                                                        1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.56 Page 10 of 20




 1           59.      The City denies the allegations in paragraph 59.

 2           60.      The allegations in paragraph 60 attempt to characterize a section of

 3   the Spokane Municipal Code, which speaks for itself. Paragraph 60 also

 4   contains legal argument and conclusions to which no response is required.

 5           61.      The allegations in paragraph 61 relate to a section of the Spokane

 6   Municipal Code. The City responds that the code speaks for itself.

 7           62.      Paragraph 62 does not contain any specific allegations as to the

 8   City and the City does not have sufficient knowledge to respond as to every

 9   unhoused person in every circumstance and at all times, therefore the City

10   denies Plaintiffs’ overly broad and general allegations in paragraph 62.

11           63.      Paragraph 63 does not contain any specific allegations as to the

12   City and the City does not have sufficient knowledge to respond as to every

13   unhoused person in every circumstance and at all times, therefore the City

14   denies Plaintiffs’ overly broad and general allegations in paragraph 63.

15           64.      Paragraph 64 does not contain any specific allegations as to the

16   City and is overly generalized and vague.

17           65.      Paragraph 65 does not contain any specific allegations as to the

18   City and is overly generalized and vague.

19           66.      Paragraph 66 does not contain any specific allegations as to the

20   City and the City does not have sufficient knowledge to respond as to every

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 10                                                       1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.57 Page 11 of 20




 1   unhoused person in every circumstance and at all times, therefore the City

 2   denies Plaintiffs’ overly broad and general allegations in paragraph 66.

 3           67.      Paragraph 67 does not contain any specific allegations as to the

 4   City and the City does not have sufficient knowledge to respond as to every

 5   unhoused person in every circumstance and at all times, therefore the City

 6   denies Plaintiffs’ overly broad and general allegations in paragraph 67.

 7           68.      Paragraph 68 does not contain any specific allegations as to the

 8   City and the City does not have sufficient knowledge to respond as to every

 9   unhoused person in every circumstance and at all times, therefore the City

10   denies Plaintiffs’ overly broad and general allegations in paragraph 68.

11           69.      Paragraph 69 does not contain any specific allegations as to the

12   City and the City does not have sufficient knowledge to respond as to every

13   unhoused person in every circumstance and at all times, therefore the City

14   denies Plaintiffs’ overly broad and general allegations in paragraph 69.

15           70.      Paragraph 70 does not contain any specific allegations as to the

16   City and the City does not have sufficient knowledge to respond as to every

17   unhoused person in every circumstance and at all times, therefore the City

18   denies Plaintiffs’ overly broad and general allegations in paragraph 70.

19           71.      The allegations in paragraph 71 relate to a section of the Spokane

20   Municipal Code, which speaks for itself.

                                                                        PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 11                                                     1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.58 Page 12 of 20




 1           72.      The City denies the allegations in paragraph 72.

 2           73.      The City denies the allegations in paragraph 73.

 3           74.      Paragraph 74 does not contain any specific allegations as to the

 4   City and is overly generalized and vague.

 5           75.      Paragraph 75 does not contain any specific allegations as to the

 6   City and the City does not have sufficient knowledge to respond as to every

 7   unhoused person in every circumstance and at all times, therefore the City

 8   denies Plaintiffs’ overly broad and general allegations in paragraph 75.

 9           76.      The City admits that criminal convictions generally are matters of

10   public record.

11           77.      Paragraph 77 does not contain any specific allegations as to the

12   City and the City does not have sufficient knowledge to respond as to every

13   unhoused person in every circumstance and at all times, therefore the City

14   denies Plaintiffs’ overly broad and general allegations in paragraph 77.

15           78.      Paragraph 78 does not contain any specific allegations as to the

16   City and the City does not have sufficient knowledge to respond as to every

17   unhoused person in every circumstance and at all times, therefore the City

18   denies Plaintiffs’ overly broad and general allegations in paragraph 78.

19           79.      Paragraph 79 does not contain any specific allegations as to the

20   City and the City does not have sufficient knowledge to respond as to every

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 12                                                       1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.59 Page 13 of 20




 1   unhoused person in every circumstance and at all times, therefore the City

 2   denies Plaintiffs’ overly broad and general allegations in paragraph 79.

 3           80.      Paragraph 80 does not contain any specific allegations as to the

 4   City and the City does not have sufficient knowledge to respond as to every

 5   unhoused person in every circumstance and at all times, therefore the City

 6   denies Plaintiffs’ overly broad and general allegations in paragraph 80.

 7           81.      Paragraph 81 does not contain any specific allegations as to the

 8   City and the City does not have sufficient knowledge to respond as to every

 9   unhoused person in every circumstance and at all times, therefore the City

10   denies Plaintiffs’ overly broad and general allegations in paragraph 81.

11           82.      Paragraph 82 does not contain any specific allegations as to the

12   City and the City does not have sufficient knowledge to respond as to every

13   unhoused person in every circumstance and at all times, therefore the City

14   denies Plaintiffs’ overly broad and general allegations in paragraph 82.

15           83.      The City denies the allegations in paragraph 83.

16           84.      The City denies the allegations in paragraph 84.

17           85.      Paragraph 85 consists of legal conclusions and legal argument to

18   which no response is required. To the extent a response is required, the City

19   denies the same.

20           86.      The City denies the allegations in paragraph 86.

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 13                                                       1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR              ECF No. 8   filed 08/23/19   PageID.60 Page 14 of 20




 1           87.      The City admits the allegations in paragraph 87.

 2           88.      The allegations in paragraph 88 relate to a section of the United

 3   States Code, which speaks for itself.

 4           89.      The City responds that storage policies vary by shelter and

 5   therefore denies the allegations in paragraph 89.

 6                                  V.      CAUSES OF ACTION

 7               FIRST CAUSE OF ACTION—VIOLATION OF 42 U.S.C. 1983
                   (FOURTH AND FOURTEENTH AMENDMENTS)
 8
             90.      The City reincorporates its responses as set forth above.
 9
             91.      Regarding the Plaintiffs, the City lacks sufficient knowledge or
10
     information to form a belief about the truth of the allegations in paragraph 91
11
     and therefore denies the same. To the extent the allegations in paragraph 91 are
12
     directed to the City, it denies the same.
13
             92.      The allegations in paragraph 92 constitute legal conclusions and
14
     legal argument to which no response is required.
15
             93.      The allegations in paragraph 93 constitute legal conclusions and
16
     legal argument to which no response is required. To the extent a response is
17
     required, the City denies the same.
18
             94.      The allegations in paragraph 94 constitute legal conclusions and
19
     legal argument to which no response is required. To the extent a response is
20
     required, the City denies the same.
                                                                            PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 14                                                         1191 SECOND AVENUE
                                                                                       SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                           SEATTLE, WASHINGTON 98101-3404
                                                                               TELEPHONE: (206) 245.1700
                                                                               FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.61 Page 15 of 20




 1           95.      The allegations in paragraph 95 constitute legal conclusions and

 2   legal argument to which no response is required. To the extent a response is

 3   required, the City denies the same.

 4           96.      The allegations in paragraph 96 constitute legal conclusions and

 5   legal argument to which no response is required. To the extent a response is

 6   required, the City denies the same.

 7        SECOND CAUSE OF ACTION—VIOLATION OF 42 U.S.C. 1983
               (EIGHTH AND FOURTEENTH AMENDMENTS)
 8
             97.      The City reincorporates its responses as set forth above.
 9
             98.      Regarding the Plaintiffs, the City lacks sufficient knowledge or
10
     information to form a belief about the truth of the allegations in paragraph 98
11
     and therefore denies the same. To the extent the allegations in paragraph 98 are
12
     directed to the City, it denies the same.
13
             99.      The allegations in paragraph 99 relate to a section of the Spokane
14
     Municipal Code, which speaks for itself.
15
             100. The City denies the allegations in paragraph 100.
16
             101. The City lacks sufficient knowledge or information to form a belief
17
     about the truth of the allegations in paragraph 101 and therefore denies the same.
18
             102. The City denies the allegations in paragraph 102.
19

20

                                                                        PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 15                                                     1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR            ECF No. 8   filed 08/23/19   PageID.62 Page 16 of 20




 1           103. The allegations in paragraph 103 constitute legal conclusions and

 2   legal argument to which no response is required. To the extent a response is

 3   required, the City denies the same.

 4                      THIRD CAUSE OF ACTION—CONVERSION

 5           104. The City reincorporates its responses as set forth above.

 6           105. The allegations in paragraph 105 constitute legal conclusions and

 7   legal argument to which no response is required. To the extent a response is

 8   required, the City denies the same.

 9           106. The allegations in paragraph 106 constitute legal conclusions and

10   legal argument to which no response is required. To the extent a response is

11   required, the City denies the same.

12           107. The allegations in paragraph 107 constitute legal conclusions and

13   legal argument to which no response is required. To the extent a response is

14   required, the City denies the same.

15           108. The City admits the allegations in paragraph 108.

16                       VI.        RESPONSE TO RELIEF REQUESTED

17           The remaining allegations in Plaintiffs’ Complaint constitute a request for

18   relief to which no response is required. To the extent a response is required, the

19   City denies that the Plaintiffs are entitled to any relief.

20

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 16                                                       1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8    filed 08/23/19   PageID.63 Page 17 of 20




 1           Unless specifically admitted above, the City denies each and every

 2   remaining allegation in Plaintiffs’ Complaint. The City specifically reserves the

 3   right to amend its answer by adding defenses, affirmative defenses,

 4   counterclaims, cross claims, or by instituting third party actions, as additional

 5   facts are obtained through discovery.

 6                    VII. AFFIRMATIVE DEFENSES OF THE CITY

 7           The City incorporates its admissions, denials, and allegations above as

 8   though fully set forth herein. Without conceding which party bears the burden

 9   of proof and without admitting allegations previously denied, the City asserts the

10   following affirmative defenses:

11           1.       Plaintiffs’ claims are barred by sovereign immunity. The City is a

12   municipal corporation organized under the laws of the State of Washington.

13           2.       Plaintiffs’ claims are barred by assumption of risk, waiver,

14   estoppel, and contributory negligence. The City provided Plaintiffs written

15   notice, an opportunity to request assistance or additional time to move,

16   information regarding warming shelters and other services, and an opportunity

17   to move any possessions including on the day of the clean-up. Plaintiffs failed

18   to comply with the notices, request assistance, or take other action to avoid their

19   alleged damages.

20

                                                                        PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 17                                                     1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR          ECF No. 8   filed 08/23/19   PageID.64 Page 18 of 20




 1             3.     Plaintiffs’ claims are barred by a failure to mitigate. The City

 2   provided Plaintiffs written notice, an opportunity to request assistance or

 3   additional time to move, information regarding warming shelters and other

 4   services, and an opportunity to move any possessions including on the day of the

 5   clean-up. Plaintiffs failed to comply with the notices, request assistance, or take

 6   other action to avoid their alleged damages.

 7             4.     Plaintiffs’ claims are barred by the equitable doctrine of unclean

 8   hands. The City provided Plaintiffs written notice, an opportunity to request

 9   assistance or additional time to move, information regarding warming shelters

10   and other services, and an opportunity to move any possessions including on the

11   day of the clean-up. Plaintiffs failed to comply with the notices, request

12   assistance, or take other action to avoid their alleged damages.

13                         VIII. THE CITY’S PRAYER FOR RELIEF

14             Wherefore, having fully answered the Complaint and having asserted

15   defenses and affirmative defenses, the City respectfully requests the following

16   relief:

17             1.     That Plaintiffs’ claims against the City be dismissed with prejudice

18   and with no recovery or relief to Plaintiffs;

19             2.     That the Court award the City its reasonable fees, costs, and

20   expenses incurred relative to this lawsuit; and

                                                                         PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 18                                                     1191 SECOND AVENUE
                                                                                   SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                       SEATTLE, WASHINGTON 98101-3404
                                                                           TELEPHONE: (206) 245.1700
                                                                           FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR         ECF No. 8   filed 08/23/19   PageID.65 Page 19 of 20




 1           3.       That the City be granted any such other relief as the Court deems

 2   just and equitable.

 3                DATED this 23rd day of August, 2019.

 4                                            PACIFICA LAW GROUP LLP

 5                                           By s/ Shae Blood
                                                Gregory J. Wong, WSBA # 39329 *
 6                                              Taki V. Flevaris, WSBA #42555
                                                Shae Blood, WSBA # 51889
 7                                              Matthew J. Segal, WSBA # 29797
                                                  * WAED admission pending
 8                                               1191 2nd Ave Suite 2000
                                                 Seattle, WA 98101
 9                                               greg.wong@pacificalawgroup.com
                                                 taki.flevaris@pacificalawgroup.com
10                                               shae.blood@pacificalawgroup.com
                                                 matthew.segal@pacificalawgroup.com
11
                                                  OFFICE OF THE CITY ATTORNEY
12
                                                  Salvatore J. Faggiano, WSBA #15696
13                                                Assistant City Attorney
                                                  808 W. Spokane Falls Blvd.
14                                                Spokane, WA 99201-3326
                                                  Telephone: (509) 625-6818
15                                                Fax: (509) 625-6277
                                                  sfaggiano@spokanecity.org
16
                                                  Attorneys for City of Spokane
17

18

19

20

                                                                       PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 19                                                    1191 SECOND AVENUE
                                                                                  SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                      SEATTLE, WASHINGTON 98101-3404
                                                                          TELEPHONE: (206) 245.1700
                                                                          FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
     Case 2:19-cv-00236-TOR           ECF No. 8    filed 08/23/19   PageID.66 Page 20 of 20




 1
                                    CERTIFICATE OF SERVICE
 2
             I hereby certify that on August 23, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF System, which in turn
 4
     automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 5
     case who are registered users of the CM/ECF system. The NEF for the foregoing
 6
     specifically identifies recipients of electronic notice.
 7
                                                  s/ Sydney Henderson
 8                                                  Sydney Henderson, Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

                                                                          PACIFICA LAW GROUP LLP
     AMENDED ANSWER - 20                                                       1191 SECOND AVENUE
                                                                                     SUITE 2000
     Cause No. 2:19-cv-00236-TOR                                         SEATTLE, WASHINGTON 98101-3404
                                                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.17500
       20279 00002 ih222v56bn.002
